SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant John Jay Humphrey appeals from the May 13, 2004, judgment of the district court dismissing Humphrey’s complaint against defendant-appellee the United States Government for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B). Humphrey’s complaint alleges various constitutional violations arising primarily out of the dismissal of prior complaints Humphrey had filed in state and federal courts. We assume familiarity with the facts and proceedings in this case, as well as with the issues raised on appeal.
We review a district court’s dismissal pursuant to 28 U.S.C. § 1915 de novo. See McEachin v. McGuinnis, 357 F.3d 197, 198 (2d Cir.2003). Based on our independent review of the record and Humphrey’s pleadings, we find no error in the district court’s dismissal of Humphrey’s complaint, which lacks any arguable basis in law or fact. Cf. Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989) (holding that an appeal may be dismissed as frivolous if it “lacks an arguable basis in law or fact”).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.